         Case 1:19-cr-00523-NRB Document 37
                                         36 Filed 06/16/20
                                                  06/15/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                   June 15, 2020
                                             The request is granted, and the Court
                                             adjourns the status conference to August 31
VIA ECF                                      at 12:00 p.m. The Court excludes time
                                             under the Speedy Trial Act through that
The Honorable Naomi Reice Buchwald
                                             date. See 18 U.S.C. § 3161(h)(7)(A).
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

   Re:United States v. Elvis Bisono et al., 19 Cr. 523 (NRB)

Dear Judge Buchwald,                                                       Dated: June 16, 2020
       The Government writes to respectfully request, on behalf of the parties in the above-
captioned action, that the Court reschedule the upcoming status conference, currently scheduled
for June 30, 2020 at 1:00 p.m. The Government and defense counsel have been in discussions
regarding potential pre-trial dispositions in this case, but those discussions have not yet concluded.
Accordingly, the parties have no additional updates to provide to the Court, and do not—at this
time—seek the entry of a briefing schedule.

        In light of the foregoing, and after conferral, the parties jointly request an approximately
60-day adjournment of the upcoming status conference for the purpose of facilitating discussions
regarding pre-trial resolutions. The Government further requests that time be excluded under the
Speedy Trial Act through the date of the next conference for the same purpose. See 18 U.S.C. §
3161(7)(A) (time under the Speedy Trial Act is properly excluded where the “ends of justice served
by the granting of such continuance outweigh the best interests of the public and the defendant in
a speedy trial”).

                                               Very truly yours,

                                               GEOFFREY S. BERMAN
                                               United States Attorney

                                           by: __/s___________________________
                                               Sarah Mortazavi
                                               Assistant United States Attorney
                                               (212) 637-2520

Cc: All counsel (via ECF)
